Citation Nr: 0609806	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee injury, with healed lacerations.

2.  Entitlement to service connection for a hip condition, 
claimed as secondary to residuals of left knee injury, with 
healed lacerations.

3.  Entitlement to service connection for a back condition, 
claimed as secondary to residuals of left knee injury, with 
healed lacerations.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1968, to 
August 22, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was remanded in September 2005 
and now returns to the Board for appellate review; however, 
for the reasons discussed below, the Board finds that 
additional development is necessary before consideration of 
the merits of the veteran's claims.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The issue of entitlement to service connection for residuals 
of left knee injury, with healed lacerations, was reopened by 
the Board in a September 2005 decision.  The Board remanded 
the merits of the claim for the purpose of affording the 
veteran a VA examination and obtaining an opinion regarding 
whether his left knee disability increased in severity beyond 
the natural progress of the condition during his active 
service.  In the remand, the Board noted that the veteran's 
service medical records reflect that the Medical Board found, 
in July 1968, that his old tear of the left medial meniscus 
existed prior to service.  Also, the post-service December 
1968 VA examination found that the veteran's left knee 
disability pre-existed his military service.  Additionally, 
Dr. S.'s February 2004 letter indicates that the veteran's 
left knee disorder was aggravated during his military 
service; however, Dr. S. only reviewed a single service 
medical record in rendering his opinion.  

Also, as noted in the September 2005 Board remand, the issues 
of entitlement to service connection for hip and back 
conditions were claimed as secondary to the veteran's 
residuals of left knee injury, with healed lacerations, and 
therefore, the outcome of the veteran's claim of entitlement 
to service connection for a left knee disability could affect 
such pending claims.  Therefore, the claims were considered 
inextricably intertwined and, before the issues of 
entitlement to service connection for a hip condition and a 
back condition could be addressed on appeal, the veteran's 
claim of entitlement to service connection for a left knee 
disability must be adjudicated.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

In regard to the veteran's claimed left knee disability, it 
appears that the veteran was scheduled for a VA examination 
on November 19, 2005, at the Omaha VA Medical Center.  
Documentation contained in the claims file reflects that the 
veteran failed to report for the examination.  Therefore, in 
a December 2005 supplemental statement of the case, the 
veteran's claims were adjudicated based on the evidence of 
record and denied. 

VA regulations provide that when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, the 
claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

After the issuance of the December 2005 supplemental 
statement of the case, the veteran's attorney submitted a 
statement indicating that the veteran reported that he 
currently suffers from numerous medical conditions, to 
include a bilateral shoulder condition, a bilateral hip 
condition, a back condition, and a heart condition.  The 
veteran's attorney further indicated that the veteran stated 
that the Omaha VA Medical Center was 237 miles away from his 
home and that the doctor who's care he was under for his 
heart condition had advised him that he should not drive to 
Omaha unassisted.  The veteran, via his attorney, requested 
that VA make other, more appropriate arrangements for him to 
attend his scheduled examination.  The veteran's attorney 
indicated that the veteran was not refusing to attend a VA 
examination, but was not capable for the above-cited reasons 
to attend the examination that had been scheduled at the 
Omaha VA Medical Center.

As the veteran has presented good cause for failing to attend 
his scheduled November 2005 VA examination and has indicated 
a willingness to report for a VA examination, the Board finds 
that another remand is necessary in order to afford the 
veteran such examination for the purpose of adjudicating his 
claim of entitlement to service connection for a left knee 
disability.  The veteran should be advised of the 
consequences of failing to report for a scheduled 
examination, pursuant to 38 C.F.R. § 3.655(b) (2005).  
Moreover, as indicated previously, the veteran's claims of 
entitlement to service connection for hip and back conditions 
are inexplicably intertwined with his left knee claim and 
must be remanded accordingly.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise for the purpose of 
determining whether his current left knee 
disability was aggravated by his military 
service.  Such examination should be 
scheduled at the VA Medical Center 
closest to the veteran's residence.  The 
veteran should be advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
a failure to report for a scheduled 
examination, without good cause, could 
result in either a decision based on the 
evidence of record or a denial of the 
claim.  38 C.F.R. § 3.655(b) (2005).  The 
examiner should acknowledge that the 
complete claims file, including all 
service medical records as well as post-
service medical evidence, to specifically 
include Dr. S.'s February 2004 letter, 
has been reviewed.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
identify and diagnose all current left 
knee disabilities found and indicate 
whether each pre-existed the veteran's 
entrance into active duty military 
service and, if so, whether each 
increased in severity beyond the natural 
progress of the condition during the 
veteran's military service, or whether 
each are otherwise related to the 
veteran's military service.   

2.  With regard to the veteran's claims 
of entitlement to service connection for 
a hip condition and a back condition, 
claimed as secondary to his left knee 
disability, any additionally indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

3.  After completing the above, the 
veteran's claims should be readjudicated, 
based on the entirety of the evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his attorney should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

